                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

WILLIAM LEE GRANT II,       )                CIVIL NO. 19-00663 JAO-WRP
                            )
          Plaintiff,        )                ORDER DISMISSING COMPLAINT
                            )                WITH PREJUDICE
      vs.                   )
                            )
U.S. DEPARTMENT OF DEFENSE, )
                            )
          Defendant.        )
                            )
                            )
                            )

             ORDER DISMISSING COMPLAINT WITH PREJUDICE

        On December 12, 2019, Plaintiff William Lee Grant II (“Plaintiff”), who is

self-represented, filed a Civil Liberties Complaint (“Complaint”), ECF No. 1, and

an Application to Proceed in District Court without Prepaying Fees or Costs

(“Motion for Leave to Proceed In Forma Pauperis” or “Motion”), ECF No. 3.

Upon consideration of the Motion and the financial information provided in

support, the Court finds that Plaintiff is unable to pay the filing fee, and thus the

Motion is GRANTED. Further, upon screening the Complaint pursuant to 28

U.S.C. § 1915(e)(2)(B), 1 for the following reasons, the Court concludes the



1
    With respect to proceedings in forma pauperis, 28 U.S.C. § 1915(e)(2)(B) states:
Complaint is frivolous. Accordingly, Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE.

      A complaint is frivolous if the plaintiff would not be entitled to relief under

any arguable construction of law or fact. See Neitzke v. Williams, 490 U.S. 319,

325 (1989). A complaint may be dismissed as frivolous if it is based on “an

indisputably meritless legal theory” such as “claims against which it is clear that

the defendants are immune from suit, and claims of infringement of a legal interest

which clearly does not exist.” Id. at 327 (citation omitted). Allegations are

frivolous if they are “clearly baseless,” “fanciful,” “fantastic,” or “delusional.” Id.

at 325, 327-28.




              Notwithstanding any filing fee, or any portion thereof, that may
              have been paid, the court shall dismiss the case at any time if the
              court determines that--
                    ...
                    (B) the action or appeal--
                          (i) is frivolous or malicious;
                          (ii) fails to state a claim on which relief may be
                          granted; or
                          (iii) seeks monetary relief against a defendant who
                          is immune from such relief.

28 U.S.C. § 1915(e)(2)(B). See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000) (stating that 28 U.S.C. § 1915(e) “not only permits but requires” the court to
dismiss a § 1915(a) complaint that fails to state a claim); Calhoun v. Stahl, 254
F.3d 845, 845 (9th Cir. 2001) (holding that the provisions of 28 U.S.C. §
1915(e)(2)(B) are not limited to prisoners).
                                           2
      Here, Plaintiff seeks “$99 trillion in damages,” and alleges, among other

things, that he was “create[d]” by former Commander-in-Chief Ronald Reagan to

“predict future nuclear attacks”; that he was “dropped off” in Springfield, Illinois

in 1992 to “be the U.S. Department of Defense’s (DoD) witness to the 9/11

terrorist attacks”; and that a “Gregory K. Harris directed Mr. Grant’s dentists and

orthodontist to drill the enamel off Mr. Grant’s teeth.” Compl. ¶¶ 7, 11, 14, 85

(some capitalization omitted). Plaintiff’s Complaint also includes seemingly

unrelated allegations, such as, “Richard M. Daley’s sale of Chicago’s parking

meters is fraud,” “Courtney Love killed Kurt Cobain,” “Shawn Carter is the best

big brother a kid could ask for,” “Adele is the best,” “HIV/AIDS is a Japanese-

World War II virus unleashed on the populace to generate profits for the

pharmaceutical companies,” and statements regarding the genital sizes of various

individuals. Id. ¶¶ 58, 65, 101–03, 105, 107, 110 (some capitalization omitted).

As illustrated, the allegations in the Complaint are “clearly baseless,” “fanciful,”

“fantastic,” or “delusional.”

      Although there also appear to be allegations against State of Illinois officials

for falsely accusing Plaintiff of driving under the influence, creating a hostile work

environment, retaliating against Plaintiff for filing ethics complaints, and

wrongfully denying him federal unemployment benefits, see id. ¶¶ 20–25, 31–33,

36, as well as allegations that various individuals sexually assaulted Plaintiff, see


                                           3
id. ¶¶ 39, 40, none of these allegations relate to the named defendant, the U.S.

Department of Defense, other than a vague reference that “[t]he Office of the

Secretary of Defense conspired against Mr. Grant through the State of Illinois.” Id.

¶ 80. In any event, the Complaint is riddled with numerous non sequiturs as

previously identified, and fails to comply with the requirements of Federal Rule of

Civil Procedure 8, that complaints must include a “short and plain statement of the

claim,” Fed. R. Civ. P. 8(a)(2), and contain allegations that are “simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1). The Ninth Circuit has explained why

requiring concise and direct allegations in a complaint is so important, and the

troubles that befall litigants and courts if claims proceed on inadequately pled

complaints:

             Prolix, confusing complaints such as the ones plaintiffs filed in
      this case impose unfair burdens on litigants and judges. As a practical
      matter, the judge and opposing counsel, in order to perform their
      responsibilities, cannot use a complaint such as the one plaintiffs filed,
      and must prepare outlines to determine who is being sued for what.
      Defendants are then put at risk that their outline differs from the
      judge’s, that plaintiffs will surprise them with something new at trial
      which they reasonably did not understand to be in the case at all, and
      that res judicata effects of settlement or judgment will be different from
      what they reasonably expected.
         ....

             The judge wastes half a day in chambers preparing the “short and
      plain statement” which Rule 8 obligated plaintiffs to submit. He [or she]
      then must manage the litigation without knowing what claims are made
      against whom. This leads to discovery disputes and lengthy trials,


                                          4
      prejudicing litigants in other case[s] who follow the rules, as well as
      defendants in the case in which the prolix pleading is filed.

McHenry v. Renne, 84 F.3d 1172, 1179–80 (9th Cir. 1996).

      Further, Plaintiff filed a substantially similar complaint on October 28, 2019,

see Civil No. 19-00592-JAO-WRP, which this Court has already dismissed with

prejudice as the District of Hawaii is not an appropriate venue for Plaintiff’s action

and because the complaint was frivolous. See ECF No. 6 in Civil No. 19-00592

JAO-WRP (Order dated Dec. 20, 2019). That order observed that Plaintiff has

filed substantially similar complaints across the country, including 27 in the

Central District of Illinois alone, which were dismissed for frivolity or other

procedural defects.

      //

      //

      //

      //

      //

      //

      //

      //

      //

      //

                                          5
       For the foregoing reasons, and for those explained in the Order dated

December 20, 2019 filed in Civil No. 19-00592, the Court concludes Plaintiff’s

Complaint is frivolous. Accordingly, Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED.

       DATED: Honolulu, Hawai‘i, December 23, 2019.




CIVIL NO. 19-00663 JAO-WRP, Grant v. U.S. Dep’t of Defense, ORDER DISMISSING COMPLAINT WITH
PREJUDICE



                                              6
